 


109 HR 4270 IH: Avra/Black Wash Reclamation and Riparian Restoration Project
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4270 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Grijalva introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize the Secretary of the Interior to participate in the Avra/Black Wash Reclamation and Riparian Restoration Project. 
 
 
1.Short titleThis Act may be cited as the Avra/Black Wash Reclamation and Riparian Restoration Project. 
2.Project authorization 
(a)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is amended by adding after section 16__ the following: 
 
16__.AVRA/BLACK WASH RECLAMATION AND RIPARIAN RESTORATION PROJECT, PIMA COUNTY, ARIZONA 
(a)AuthorizationThe Secretary, in cooperation with Pima County, Arizona, may participate in the planning, design, and construction of water recycling facilities and to enhance and restore riparian habitat in the Black Wash Sonoran Desert ecosystem in Avra Valley west of the metropolitan Pima County area. 
(b)Cost sharingThe Federal share of the cost of the project described in subsection (a) shall not exceed 25 percent of the cost of the project.  
(c)LimitationFederal funds provided under this section shall not be used for operation or maintenance of the project described in subsection (a). 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000.. 
(b)Clerical amendmentThe table of sections for Public Law 102–575 is amended by inserting after the item relating to section 16__ the following: 
 
 
Sec. 16__. Avra/Black Wash Reclamation and Riparian Restoration Project. 
 
